



WARNING

An order restricting publication in this proceeding
    was made under s. 517 of the
Criminal Code
and continues to be in
    effect.  This section of the
Criminal Code
provides:

517(1)         If the prosecutor or the accused
    intends to show cause under section 515, he or she shall so state to the
    justice and the justice may, and shall on application by the accused, before or
    at any time during the course of the proceedings under that section, make an
    order directing that the evidence taken, the information given or the
    representations made and the reasons, if any, given or to be given by the
    justice shall not be published in any document, or broadcast or transmitted in
    any way before such time as

(a)     if a preliminary inquiry is held, the
    accused in respect of whom the proceedings are held is discharged; or

(b)     if the accused in respect
    of whom the proceedings are held is tried or ordered to stand trial, the trial
    is ended.

Failure to comply

(2)     Everyone who fails without lawful excuse, the
    proof of which lies on him, to comply with an order made under subsection (1)
    is guilty of an offence punishable on summary conviction.

(3)     [Repealed, 2005, c. 32, s. 17]

R.S., 1985, c. C-46, s. 517; R.S., 1985, c. 27 (1st
    Supp.), s. 101(E); 2005, c. 32, s. 17.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Silva-Stone, 2022 ONCA 222

DATE: 20220316

DOCKET: M53126

Strathy C.J.O. (Motion
    Judge)

BETWEEN

Her Majesty the Queen

Respondent

and

Erick
    Silva-Stone

Applicant

Michael Johnston and James Coulter, for the applicant

Gavin MacDonald, for the respondent

Heard: March 11, 2022 by video conference

[1]

A non-publication order under s. 517 of the
Criminal Code
, R.S.C. 1985, c. C-46,
was imposed in
    this matter at the bail hearing in the court below. That order precludes the
    publication, broadcast, or transmission of any evidence taken, information
    given, representations made, and reasons given.

[2]

The decision in
R. v. Silva-Stone,
2022 ONCA 222, contains information
    covered by that order.

[3]

Accordingly, the decision will be available on the Court of Appeal for
    Ontarios website once the non-publication order ceases to be in effect.

[4]

In the interim, a copy of the full decision is available at the Registry
    of the Court of Appeal for Ontario at 130 Queen Street West, Toronto.


